Citation Nr: 1542044	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-01 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) in order to attempt to obtain private treatment records, afford the Veteran another examination, and acquire another opinion concerning the etiology of the Veteran's hearing loss.  For the reasons set forth below, the Board concludes that there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it finds that additional evidentiary development is necessary before a decision can be made on the Veteran's claim.

In its February 2015 remand, the Board requested that the Veteran be afforded a new VA examination, in which the examiner was to consider the Veteran's noise exposure during combat service.  Review of the April 2015 hearing loss disability questionnaire, however, demonstrates that the examiner concluded that the Veteran's hearing loss was less likely than not caused by, or a result of, military service.  Her rationale for this opinion was that the Veteran's August 1975 separation audiogram showed no threshold shifts when compared to his July 1971 enlistment examination, and showed normal hearing bilaterally.  However, the Court has held that the absence of in-service evidence of a hearing loss disability is not always fatal to a claim for service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Accordingly, the Board finds the VA examination to be inadequate and concludes that a remand is necessary to obtain another VA medical opinion with an adequate rationale.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2015); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claim to an otolaryngologist concerning the likelihood that the Veteran's hearing loss is related or attributable to his active duty service, to specifically include his reports of acoustic trauma during combat service in Vietnam.  The examiner must be provided a copy of this REMAND.  

The examiner should opine as to the following:

Note: Based on the record evidence, the hearing status for the left and right ears is not the same. In this regard, the examiner is asked to provide one medical opinion that addresses the left ear, and a separate medical opinion that addresses the right ear.

Left Ear:

Is it "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood) the Veteran's left ear hearing loss had its onset during service or is related to any incident of service.

In making this assessment, the examiner should consider: (1) the June 1972 service treatment records noting the Veteran's complaints of left ear hearing loss and audiology examination results; (2) the Veteran's accounts of military noise exposure from his job as ship fitter in the engine room and from weaponry and gun fire; (3) the significance, if any, of the August 1975 separation audiometric scores showing a 5-decibel decline in left ear hearing at the 500, 2000, 3000, and 4000 frequency levels during service; and (4) the significance, if any, of the normal audiometric results for the left ear (at separation) in August 1975.

The examiner is advised that the Veteran has verified combat service in Vietnam as a ship fitter in the engine room on the USS HANK, and from weaponry and gun fire on board the USS PERRY.

The examiner is specifically advised that a rationale which only takes into account findings of normal hearing during service will be deemed inadequate.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, which reasonably explain the medical guidance in the study of this case.

Right Ear:

If, and only if, the record evidence establishes that the Veteran has a current right-ear hearing disability within VA standards, then the examiner should provide an opinion that addresses the following:  is it at least as likely as not that the Veteran's current right-ear hearing disability (according to VA regulations) is causally related to in-service noise exposure from his job as a ship fitter in the engine room on the USS HANK, and from weaponry and gun fire on board the USS PERRY during combat duty?
The examiner must opinion as to whether the examiner currently has a right-ear hearing loss according to VA regulations.  

The examiner must consider the same factors as noted above for the right ear.

Regarding the bases for the opinions, please comment on the likelihood that the loud noises experienced by the Veteran, resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service.  If you find auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

(b) As the previous VA examiners did not, the Board would appreciate the otolaryngologist to specifically comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M.C. Liberman (2006).  - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45): 14077-85.

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

2.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


